Public Utilities Commission, No. 96-899-TP-ALT. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of the motion for clarification by TCG Ohio, Inc., and WorldCom, Inc., to clarify the entry entered on December 5, 2000,
IT IS ORDERED by the court that the motion be, and hereby is, granted, and the brief filed by TCG Ohio, Inc., and WorldCom, Inc., shall be treated as an amicus curiae brief.
IT IS FURTHER ORDERED by the court that eighteen copies of the original brief filed on August 8, 2000, shall be filed within ten days of the date of this entry.